Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 1 of 35



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


  Jarvis Arrington, individually and on               Civil Action No.______________
  behalf of all others similarly situated,


                                  Plaintiff,          CLASS ACTION COMPLAINT

          v.

  Burger King Worldwide, Inc., and                    JURY TRIAL DEMANDED
  Burger King Corporation,


                                  Defendants.




         The allegations contained in this Complaint are based on Plaintiff’s personal knowledge as

  to Plaintiff’s own conduct and upon information and belief as to all other matters based on an

  investigation by Plaintiff’s Counsel:

         INTRODUCTION

         1.      Plaintiff Jarvis Arrington brings this class action against Defendants Burger King

  Worldwide, Inc. (“BKW”) and Burger King Corporation (“BKC”) (together, “Defendants” or

  “Burger King”) for violating Section 1 of the Sherman Act, 15 U.S.C. § 1, by, among other things,

  incorporating an employee no-solicitation and no-hiring clause in the standard form franchise

  agreement all Burger King franchisees are required to sign. This no-solicitation and no-hiring

  agreement was an illegal contract, combination and/or conspiracy between and among Defendants

  and Burger King franchisees.




                                                 1
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 2 of 35



          2.      Pursuant to the standard franchise agreement, BKC and Burger King franchisees

  agreed not to solicit, poach, or hire workers employed at Burger King restaurants owned by BKC

  or other Burger King franchisees during their employment and for six months after the termination

  of their employment. This “no-poach” agreement is a naked restraint of trade and a per se violation

  of the federal antitrust laws.

          3.      Burger King is the world’s fifth largest fast-food chain, serving over 11 million

  customers daily at locations around the world. In addition to its famous Whopper and other

  hamburgers, Burger King primarily sells chicken products, french fries, breakfast items, soft

  drinks, milkshakes, and desserts.

          4.      As of 2017, there were 16,767 Burger King restaurants worldwide, with 7,226

  restaurants located in the United States. Only 50 of those restaurants are owned directly by Burger

  King; the rest are independently owned and operated by franchisees.

          5.      Burger King’s franchises are significant to its profitability, with franchise and

  property revenues making up approximately 91-92% of its total revenues in 2015, 2016, and 2017.

  Franchisees are required to pay Burger King a franchise fee of approximately $50,000, training

  and other fees, rent where properties are leased from Burger King, and a percentage of monthly

  gross sales as a royalty to Burger King. Franchisees are also required to pay for themselves and

  managers of their Burger King restaurants to attend training programs at Burger King training

  centers. The total investment necessary to begin operating a Burger King restaurant is between

  approximately $323,000 and $3.1 million.

          6.      In order to obtain a Burger King franchise, a prospective franchisee is required to

  sign a standard franchise agreement with BKC. Beginning in at least 2010 and continuing through

  at least September 13, 2018, Burger King incorporated a “no-solicitation” and “no-hire” clause

                                                   2
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 3 of 35



  (“No-Hire Clause”) into its standard franchise agreement. Specifically, BKC and franchisees

  agreed to the following:

                  Neither BKC nor Franchisee will attempt, directly or indirectly, to
                  entice or induce, or attempt to entice or induce any employee of the
                  other or of another Franchisee of BKC to leave such employment,
                  or employ such employee within six (6) months after his or her
                  termination of employment with such employer, except with the
                  prior written consent of such employer.

            7.    Upon information and belief, every franchisee entering into a standard franchise

  agreement with BKC from at least 2010 through September 13, 2018, signed an agreement

  containing a substantially identical No-Hire Clause. Given that the franchise agreement contains

  standardized terms, franchisees reasonably knew that other franchisees also agreed to the No-Hire

  Clause.

            8.    As the language of the No-Hire Clause makes clear, BKC itself agreed to follow

  the same no-solicitation and no-hire provisions that it imposed on its franchisees. Therefore, the

  No-Hire Clause functioned as an agreement between and among Burger King and its franchisees.

            9.    Burger King franchisees also agreed that BKC had the unilateral power to terminate

  the franchisees’ right to operate their Burger King franchises upon the commitment of an act of

  default, which included failure of the franchisees to comply with the No-Hire Clause. Burger King

  franchisees, therefore, ignore the No-Hire Clause at their own peril and to their financial detriment.

            10.   The No-Hire Clause is an unreasonable restraint of trade and is per se illegal under

  Section 1 of the Sherman Act, 15 U.S.C. § 1. As described in the October 2016 Department of

  Justice (“DOJ”) Antitrust Division and Federal Trade Commission’s (“FTC”) joint Antitrust

  Guidance for Human Resource Professionals: “Naked wage-fixing or no-poaching agreements

  among employers, whether entered into directly or through a third-party intermediary, are per se


                                                    3
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 4 of 35



  illegal under the antitrust laws.”1 The Guidance further specifies that “firms that compete to hire

  or retain employees are competitors in the employment marketplace” and “[i]t is unlawful for

  competitors to expressly or implicitly agree not to compete with one another, even if they are

  motivated by a desire to reduce costs.”2

         11.     Agreements such as the No-Hire Clause create restrictions on employee mobility

  and competition in the labor market. Such agreements give employers power to restrict employee

  wages, while simultaneously limiting employees’ bargaining power to seek increased wages and

  improved working conditions. These agreements are particularly harmful in the fast-food industry,

  where employees are typically paid less than a living wage, and where the skills acquired through

  employment are only useful at another franchise of the same chain and do not transfer to

  employment at other fast-food chains or similar businesses.

         12.     Moreover, most fast-food employees, including Defendants’ employees, do not

  have the luxury of being unemployed for six months. The No-Hire Clause, therefore, effectively

  prevented competing Burger King franchisees from competing for experienced employees.

         13.     The No-Hire Clause was intended to restrict competition between and among BKC

  and franchisees and suppress employee wages, and it had such an effect. Indeed, the No-Hire

  Clause eliminated any opportunity for franchisees to compete with each other and with BKC for

  employees, resulting in restricted wages and mobility for employees. Absent the No-Hire Clause,

  franchisees could and would have competed with each other and BKC for employees in a free and

  open marketplace, including on wages and benefits.



  1
          Antitrust Guidance for Human Resource Professionals, U.S. DEPT. OF JUSTICE (Oct. 2016),
  https://www.justice.gov/atr/file/903511/download (the “Guidance”).
  2
         Id.
                                                  4
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 5 of 35



         14.     Plaintiff and members of the Class are current and former employees of Burger

  King restaurants. From at least 2010 forward, Defendants’ conduct proximately and foreseeably

  caused Plaintiff and members of the Class to suffer injuries by suppressing their wages below

  competitive levels, restricting their benefits, and limiting their ability to seek employment at

  competing Burger King restaurants.       The No-Hire Clause has deprived Plaintiff and Class

  members of better wages, benefits, and job growth opportunities.

         15.     Given that the No-Hire Clause is contained in the standard franchise agreement and

  not in employee agreements, Burger King workers are not aware that they are subject to the No-

  Hire Clause at the time they are hired. Rather, Defendants fraudulently concealed their unlawful

  conduct from Plaintiff and members of the Class, and Plaintiff and members of the Class had no

  way of knowing at the time of their hire that the No-Hire Clause exists in the Burger King franchise

  agreements or that they would be subject to suppressed wages, restricted benefits, and limited job

  mobility as a result of the No-Hire Clause.

         16.     In January 2018, the Attorney General of the State of Washington (the “Washington

  Attorney General”) began investigating Burger King’s inclusion of the No-Hire Clause in its

  standard franchise agreement. As described herein, the Washington Attorney General deemed the

  No-Hire Clause a “contract, combination, or conspiracy in restraint of trade” in violation of

  Washington’s antitrust laws.

         17.     In response to the investigation, on September 13, 2018, Burger King agreed to

  remove the No-Hire Clause from its standard franchise agreement for new agreements that are

  entered into and on renewal of existing agreements.

         18.     However, upon information and belief, numerous franchisees continue to operate

  under previous versions of the Burger King standard franchise agreement, which contain the No-

                                                   5
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 6 of 35



  Hire Clause. Thus, the impact of Defendants’ unlawful and anticompetitive conduct is ongoing,

  continues to this day, and requires injunctive relief to prevent future harm.

         19.     Plaintiff and members of the Class seek injunctive relief and damages for their

  injuries caused by Defendants’ collusive, manipulative, and anticompetitive conduct. Specifically,

  Plaintiff seeks injunctive relief, treble damages, costs of suit, and reasonable attorneys’ fees on

  behalf of himself and the Class, as defined herein, pursuant to Section 1 of the Sherman Antitrust

  Act, 15 U.S.C. § 1.

         JURISDICTION AND VENUE

         20.     The Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337(a) and Section

  16 of the Clayton Act, 15 U.S.C. § 26 to award equitable and injunctive relief for violations of

  Section 1 of the Sherman Act, 15 U.S.C. § 1. The Court also has jurisdiction pursuant to 28 U.S.C.

  §§ 1331 and 1337(a) to award damages for violations of Section 1 of the Sherman Act, 15 U.S.C.

  § 1.

         21.     Venue is proper in this District pursuant to Sections 4(a) and 12 of the Clayton Act,

  15 U.S.C. §§ 15(a) and 22, and 28 U.S.C. § 1391(b), (c) and (d) because Defendants are believed

  to have resided, transacted business, or were located or had agents located in the District.

  Additionally, a substantial part of the events giving rise to the claims occurred within this District,

  and a substantial portion of the affected interstate trade and commerce discussed herein has been

  carried out in this District. Moreover, Defendants are headquartered in this District.

         22.     This Court has personal jurisdiction over Defendants because Defendants have

  transacted business throughout the United States, including in this District, have substantial

  contacts with the United States, including in this District, and/or committed overt acts in

  furtherance of their illegal scheme and conspiracy in the United States, including in this District.

                                                    6
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 7 of 35



  In addition, Defendants’ conspiracy was directed at and had the intended effect of causing injury

  to persons residing in, located in, or doing business in the United States, including in this District,

  and Plaintiff’s claims arise out of Defendants’ conduct.

         23.     Defendants’ activities were within the flow of, were intended to and did have a

  substantial effect on the interstate commerce of the United States.

         24.     Burger King restaurants are located in each state in the United States, including

  within this District. Burger King conducts substantial business throughout the United States as it

  operates Burger King restaurants and enters into franchise agreements for franchised Burger King

  restaurants throughout the United States.

         PARTIES

                 Plaintiff

         25.     Plaintiff Jarvis Arrington was employed as a line cook at a Burger King restaurant

  from June through August 2017. Mr. Arrington was paid $10 an hour for his work as a line cook

  at the Burger King restaurant located in Dolton, Illinois. In an effort to increase his pay rate and

  better his working conditions, Mr. Arrington attempted to transfer to another Burger King

  restaurant located in Chicago and submitted an application to that restaurant. Plaintiff was told

  that his transfer would need to be approved. When he did not hear back from the restaurant to

  which he had applied, Mr. Arrington sought employment outside of Burger King. As a result of

  Defendants’ and their co-conspirators’ collusive and anticompetitive conduct, Plaintiff was paid

  artificially suppressed wages and suffered decreased benefits and job mobility.

                 Defendants

         26.     Defendant Burger King Worldwide, Inc. is a Delaware corporation headquartered

  in Miami, Florida. Burger King Worldwide, Inc. is the parent of Burger King Corporation.

                                                    7
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 8 of 35



            27.   Defendant Burger King Corporation is a Florida corporation headquartered in

  Miami, Florida.     Burger King Corporation is a wholly-owned subsidiary of Burger King

  Worldwide, Inc.

                  Co-Conspirators and Agents

            28.   Various persons and/or firms not named as defendants herein have participated as

  co-conspirators in the violations alleged herein and have performed acts and made statements in

  furtherance thereof. Defendants are jointly and severally liable for the acts of their co-conspirators

  whether named or not named as defendants in this Complaint.

            29.   Each Defendant and its respective subsidiaries acted as the principal of or agent for

  the other Defendants with respect to the acts, violations, and common course of conduct alleged

  herein.

            FACTUAL ALLEGATIONS

            A.    Burger King’s Business Model

            30.   Since the 2008 recession, fast-food restaurants have generated more jobs than any

  other sector. Currently, approximately 4.5 million people are employed by quick service

  restaurants.

            31.   Burger King is the world’s fifth largest fast-food chain, serving over 11 million

  customers daily at locations around the world. Burger King is most well-known for its famous

  Whopper but also sells other hamburgers, chicken products, french fries, breakfast items, soft

  drinks, milkshakes, and desserts.

            32.   Like numerous other fast-food chains, Burger King franchises the majority of its

  restaurants. As of 2017, there were 16,767 Burger King restaurants worldwide, with 7,226



                                                    8
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 9 of 35



  restaurants located in the United States. Only 50 of those restaurants are owned directly by Burger

  King; the rest are independently owned and operated by franchisees.

         33.     Defendants, through their direct ownership of certain Burger King restaurants, are

  competitors of the independently owned and operated franchises, which also compete with each

  other. Burger King informs franchisees that: (1) “[o]ther BURGER KING Restaurants may

  compete with your Restaurant”; (2) Burger King franchisees do not receive an exclusive territory;

  and (3) franchisees “may face competition from other franchisees, from outlets that we own, or

  from other channels of distribution or competitive brands that we control.” Restaurants owned by

  Burger King, therefore, compete directly with Burger King franchisees, who in turn also compete

  with other franchisees to sell their products to customers.

         34.     Burger King receives revenue from numerous sources, including rent charged to

  franchisees for properties Defendants own, royalties based on a percentage of sales by franchisees

  at their restaurants, fees paid by franchisees, and from operating corporate-owned restaurants.

  Burger King’s franchises are significant to its profitability, with franchise and property revenues

  making up approximately 91-92% of its total revenues in 2015, 2016, and 2017.

         35.     In order to obtain a Burger King franchise, a prospective franchisee must sign a

  standard franchise agreement with BKC, with a typical term of 20 years. In addition, a franchisee

  must pay Burger King a franchise fee of approximately $50,000, training and other fees, and a

  percentage of monthly gross sales as a royalty to Burger King. Franchisees and managers of

  Burger King restaurants are required to attend training programs at Burger King training centers,

  with the cost of training borne by the franchisees. The total investment necessary to begin

  operating a Burger King restaurant is between approximately $323,000 and $3.1 million.



                                                   9
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 10 of 35



         36.     As established by Burger King’s standard franchise agreement, Burger King

  franchises are independently owned and operated by individuals or entities that are intended to be

  separate legal entities from Defendants. Specifically, the standard agreement states that a Burger

  King franchisee is an “independent contractor and is not an agent, partner, joint venturer, joint

  employer or employee of BKC, and no fiduciary relationship between the parties exists.”

         37.     Other than the bar on soliciting and hiring contained in the No-Hire Clause, Burger

  King franchisees are “solely responsible for all aspects of the employment relationship with [their]

  employees, with the sole right to hire, discipline, promote, demote, transfer, discharge, and

  establish wages, hours, benefits, and employment policies,” among other things.

          B.     Employees at Fast-Food Restaurants Face Difficult Economic Conditions

         38.     Employees at fast-food restaurants are consistently paid wages that are below the

  level necessary to be considered a living wage. According to a report issued by researchers at the

  University of California, Berkeley, Center for Labor Research and Education and the University

  of Illinois at Urbana-Champaign Department of Urban & Regional Planning (the “Berkeley

  Report”), employees at fast-food restaurants received an average of $7 billion of public assistance

  annually from 2007 to 2011.3

         39.     The Berkeley Report describes the dire situation faced by fast-food workers in the

  United States as a result of low wages and lack of benefits: “Low wages paid by employers in the

  fast-food industry create especially acute problems for the families of workers in this industry.

  Median pay for core front-line fast-food jobs is $8.69 an hour, with many jobs paying at or near



  3
           Sylvia Allegretto, et al., Fast-food, Poverty Wages: The Public Cost of Low-Wage Jobs in
  the Fast-Food Industry (Oct. 15, 2013) U.C. BERKELEY LABOR CENTER,
  http://laborcenter.berkeley.edu/pdf/2013/fast_food_poverty_wages.pdf.
                                                  10
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 11 of 35



  the minimum wage. Benefits are also scarce for front-line fast-food workers; an estimated 87

  percent do not receive health benefits through their employer. The combination of low wages and

  lack of benefits, often coupled with part-time employment, means that many of the families of

  fast-food workers must rely on taxpayer-funded safety net programs to make ends meet.”4

         40.     Burger King and its franchisees pay entry-level employees in the United States

  between approximately $7.45 per hour and $12.00 per hour, with approximately $8.00 per hour as

  the average pay for an entry-level employee. A full-time employee at this pay level receives

  $16,640 annually, before taxes and other deductions. The average pay for a shift manager is

  approximately $10.00 per hour, or $20,800 annually, and the average pay for an assistant manager

  is approximately $11.00 per hour, or $22,800 annually.

         41.     Although Defendants do not dictate the hourly rate Burger King franchise

  employees must be paid and instead provide that franchisees are independent decision-makers as

  to employment issues, including the wages to be paid to employees, the low wages described above

  are consistent across the Burger King restaurants owned by franchisees and Defendants.

         42.     As a result of the No-Hire Clause signed by BKC and all Burger King franchisees,

  employees at Burger King restaurants nationwide receive consistently low wages and reduced

  benefits and are subject to limited job mobility. Because the No-Hire Clause limits workers’

  mobility and lowers their quit rate, the share of net-returns captured by Defendants are higher.

         43.     Employees at fast-food restaurants also face the reality that the training, education,

  and experience they receive while working at a particular fast-food chain are not transferrable to

  other restaurants or fast-food chains, because fast-food chains, including Burger King, require



  4
         Id.
                                                  11
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 12 of 35



  franchisees to use specific brands of communications equipment, computer systems, hardware for

  back-office and point-of-sale systems, printers and peripherals, backup systems, and proprietary

  operating procedures. Training, education, and experience with these systems and procedures is

  of little value to other restaurants or fast-food chains, who have their own required systems and

  procedures. Therefore, an employee of a particular fast-food chain who is forced to leave

  employment within that chain must essentially start over as an entry-level employee when moving

  to a different fast-food restaurant chain.

         44.     To make matters worse, employees at fast-food restaurants, including Burger King,

  often suffer wage theft by their employers. In fact, a study conducted by Anzalone Liszt Grove

  Research and reported by Fast-Food Forward (the “Fast-Food Forward Report”) demonstrated that

  approximately eighty-four percent of all fast-food employees working in New York City in April

  2013 had been paid less by their employers than the wages to which they were legally entitled.5

         45.     According to the Fast-Food Forward Report, “[a]t McDonald’s, Burger King,

  Domino’s, and other chains, workers are experiencing wage theft in a variety of ways—from

  getting paid less than the legally mandated minimum wage to being required to work off the clock

  to receiving paychecks with improper deductions or missing hours.”6

         46.     For example, the Fast-Food Forward Report described the working conditions of a

  “mother of two who earns $7.40 per hour at a Burger King in Brooklyn,” who “arrived to work on




  5
         New York’s Hidden Crime Wave: Wage Theft and NYC’s Fast-food Workers, FAST-FOOD
  FORWARD, https://b.3cdn.net/seiumaster/599dede1be985af8ea_xrm6y28qk.pdf (last visited Oct.
  1, 2018).
  6
         Id.
                                                 12
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 13 of 35



  time for her 12pm shift, but [ ] was told to wait until 1:30pm before she could clock in and start

  working. She was not paid for the 90 minutes waiting.”7

         47.     The Fast-Food Forward Report detailed the experiences of another Burger King

  worker who was frequently forced to work through her breaks without pay for that time, in addition

  to off-the-clock work taking out the trash and putting away boxes in the supply room.8 The Burger

  King employee stated: “It’s hard enough for me to pay my rent and bills. I can’t afford to work for

  Burger King for free. Between working through my breaks and doing work after my shift, I’m not

  getting paid for several hours every week.”9

         48.     The Fast-Food Forward Report further indicated that “almost one-third of cashiers

  in New York City at fast-food restaurants such as Taco Bell, McDonald’s, Wendy’s and Burger

  King report either paying their employer cash out of their own pocket for alleged cash register

  shortages or having the amount of the shortage deducted from their paychecks, sometimes even if

  other employees or even managers were using the register.”10 According to the Fast-Food Forward

  Report, “McDonald’s, Burger King, Domino’s and their peers have created a detailed and

  controlled system of food delivery, which they license to franchisees, yet they largely avoid

  responsibility for wage theft.”11




  7
         Id.
  8
         Id.
  9
         Id.
  10
         Id.
  11
         Id.
                                                  13
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 14 of 35



          C.     Burger King’s No-Hire Clause

         49.     Burger King franchisees compete with each other and with Defendants, as direct

  owners of Burger King restaurants, for the business of customers seeking to purchase fast-food.

  For example, Burger King informs franchisees that it may establish and license other Burger King

  restaurants in the vicinity of Burger King franchises and that those restaurants “may compete with

  your Restaurant or may affect customer trading patterns.” Franchisees are further informed that

  “[b]ecause you will not receive an exclusive territory, you may face competition from other

  franchisees, from outlets that we own, or from other channels of distribution or competitive brands

  that we control.”

         50.     Per the Burger King standard franchise agreement, Burger King franchisees are

  independent contractors and are not agents, partners, joint venturers, joint employers, or employees

  of Burger King. In addition, Burger King franchisees are independent decision-makers as to

  employment issues, including wages, benefits, and working conditions, and thus, should compete

  in the labor market.

         51.     In a properly functioning labor market, Burger King franchisees would compete

  with each other and with BKC for the best-performing employees by soliciting and/or hiring

  workers from other Burger King restaurants. Increased job mobility and increased information

  gained from employment solicitation typically increases compensation throughout a labor market.

         52.     However, beginning in at least 2010 and continuing through at least September 13,

  2018, BKC incorporated the No-Hire Clause into its standard franchise agreement, which all

  prospective Burger King franchisees are required to execute. As previously referenced, pursuant

  to the No-Hire Clause, BKC and Burger King franchisees agree that:



                                                  14
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 15 of 35



                 Neither BKC nor Franchisee will attempt, directly or indirectly, to
                 entice or induce, or attempt to entice or induce any employee of the
                 other or of another Franchisee of BKC to leave such employment,
                 or employ such employee within six (6) months after his or her
                 termination of employment with such employer, except with the
                 prior written consent of such employer.

         53.     The No-Hire Clause contractually prohibits Burger King franchisees from

  competing with each other and with BKC to obtain the best-performing employees and limits their

  independent decision-making regarding which employees to hire. Pursuant to the No-Hire Clause,

  BKC itself agreed to follow the same no-solicitation and no-hire provisions that it imposed on its

  franchisees with respect to hiring employees for its directly-owned Burger King restaurants.

         54.     Burger King franchisees also agree that BKC has the unilateral power to terminate

  the franchisees’ right to operate their Burger King franchises upon franchisees’ commitment of an

  act of default, which includes failure of the franchisees to comply with the No-Hire Clause.

         55.     The standard Burger King employment application available online specifically

  asks whether an applicant has previously worked for a Burger King restaurant, which helps

  franchisees and/or BKC identify prospective employees subject to the No-Hire Clause.12

         56.     Burger King informs job applicants that “[t]here are many ways to bring it at Burger

  King Corporation. Our in-restaurant jobs range from Team Members all the way through to

  Restaurant General Managers. . . . And of course, we look for experienced professionals to join

  our above-restaurant functions.”13




  12
         See Team Member Application, BURGER KING, https://www.bk.com/careers/in-restaurant-
  signup?job_role=1354&restaurant_id=331566 (last visited Oct. 1, 2018).
  13
          See Job Opportunities, BURGER KING, https://www.bk.com/careers/opportunities (last
  visited Oct. 1, 2018).
                                                  15
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 16 of 35



         57.     Yet, Burger King fails to inform job applicants about the No-Hire Clause or its

  anticompetitive effects on their wages, benefits, and job mobility.

          D.     The No-Hire Clause Is Anticompetitive

         58.     Collusive no-poaching agreements like the No-Hire Clause have significant

  anticompetitive effects. If Burger King franchisees were not bound by the No-Hire Clause, they

  would have to compete with each other and with BKC to hire and retain the best employees. In

  order to do so, the franchisees and BKC would have to offer higher wages and better benefits to

  prevent their employees from moving to another Burger King restaurant. The No-Hire Clause,

  however, eliminates any incentive for, and in fact prohibits, Burger King franchisees from

  competing with each other for the best employees. Because other franchisees and BKC are

  prohibited from hiring such employees and because such employees cannot readily transfer their

  training, education, and experience to another restaurant or fast-food chain, Burger King

  franchisees and BKC are able to artificially restrict the wages and benefits offered to employees

  and employees are deprived of better job growth opportunities.14

         59.     In other words, collusive agreements like the No-Hire Clause restrict employee

  mobility, increase the power of employers like Burger King franchisees and BKC to suppress

  wages and diminish the power of employees to demand higher wages and better benefits.

         60.     The No-Hire Clause is not in the independent best interests of the Burger King

  franchisees as competitors with each other and BKC, even though it is in the collective interest of

  the conspirators as a whole when acting together.



  14
           See Alan B. Krueger and Orley Ashenfelter, Theory and Evidence on Employer Collusion
  in the Franchise Sector, IZA INSTITUTE OF LABOR ECONOMICS (July 2018),
  http://ftp.iza.org/dp11672.pdf (last visited Oct. 1, 2018).
                                                  16
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 17 of 35



         61.     It is in the independent best interests of the Burger King franchisees to compete for

  the most talented and experienced employees, since quality employees are critical to the

  franchisees’ financial success. By adhering to the No-Hire Clause, Burger King franchisees

  artificially restrict their own ability to hire the best employees, thereby acting in a manner that is

  inconsistent with their own independent best interests.

         62.     By acting in concert, however, the Burger King franchisees and BKC artificially

  protect themselves from having their own employees poached by other franchises or by BKC. This

  allows Burger King franchisees and BKC to retain their best employees while paying restricted

  wages and offering substandard benefits, working conditions, and promotion opportunities.

         63.     The No-Hire Clause does not serve the interest of ensuring that Burger King

  restaurants produce the best quality product possible. The No-Hire Clause also does not serve the

  interests of fast-food customers because it does not incentivize Burger King franchisees or BKC

  to invest in training workers to improve the Burger King food, customer experience, and service.

         64.     The No-Hire Clause does not serve the interests of employees because it does not

  incentivize Burger King franchisees or BKC to invest in higher wages, better benefits, and/or

  improved working conditions. Indeed, the No-Hire Clause commonly impacted all employees at

  Burger King restaurants by limiting competition, which led to suppressed wages, decreased

  benefits, and restricted job mobility. The harm not only reached individuals who attempted to

  obtain employment at a different Burger King restaurant or otherwise would have attempted to

  gain such employment, but extended to all employees of Burger King restaurants, who were

  subject to the elimination of competition and the suppression of compensation and benefits.

         65.     Consumers can also gain from competition among employers because a more

  competitive workforce tends to create more or better quality goods and services. Also, increased

                                                   17
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 18 of 35



  competition would lead to higher wages and a decreased need for fast-food workers to rely on

  public benefits.

         66.     In September 2017, The New York Times published an article, which noted that “the

  average fast-food worker takes home just $300 a week before taxes, about a third of what the

  average private sector worker earns” and detailed how no-poach provisions “keep employees tied

  to one spot, unable to switch jobs or negotiate higher pay.”15 According to the article, “[a] lack of

  worker mobility has long been viewed as contributing to wage stagnation because switching jobs

  is one of the most reliable ways to get a raise.”16

         67.     The article quoted Alan B. Krueger, an economist at Princeton University and a

  former chairman of the Council of Economic Advisers who examined agreements for 40 of the

  nation’s largest fast-food companies, who stated that the no-poach clauses “exist mainly to limit

  both competition and turnover, which can keep labor costs low” and that the clauses “have the

  potential to restrict competition and significantly influence pay.”17

         68.     According to the DOJ Guidance: “Naked wage-fixing or no-poaching agreements

  among employers, whether entered into directly or through a third party intermediary, are per se

  illegal under the antitrust laws.”18 The Guidance further specifies that:

                 From an antitrust perspective, firms that compete to hire or retain
                 employees are competitors in the employment marketplace,
                 regardless of whether the firms make the same products or compete
                 to provide the same services. It is unlawful for competitors to


  15
         Rachel Abrams, Why Aren’t Paychecks Growing? A Burger-Joint Clause Offers a Clue,
  N.Y. TIMES (Sept. 27, 2017), https://www.nytimes.com/2017/09/27/business/pay-growth-fast-
  food-hiring.html.
  16
         Id.
  17
         Id.
  18
         Guidance, supra note 1.
                                                    18
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 19 of 35



                 expressly or implicitly agree not to compete with one another, even
                 if they are motivated by a desire to reduce costs.19

         69.     In the Spring of 2018, the DOJ issued a Division Update indicating that the

  “Antitrust Division continues to investigate and prosecute ‘no-poach’ and wage-fixing

  agreements.”20 According to the Update:

                 When companies agree not to hire or recruit one another’s
                 employees, they are agreeing not to compete for those employees’
                 labor. The same rules apply when employers compete for talent in
                 labor markets as when they compete to sell goods and services. After
                 all, workers, like consumers, are entitled to the benefits of a
                 competitive market.21

  The Update further indicated that “[r]obbing employees of labor market competition deprives them

  of job opportunities, information, and the ability to use competing offers to negotiate better terms

  of employment.”22

         70.     The DOJ reiterated its position on naked no-poach agreements, stating “[n]o-poach

  agreements are naked if they are not reasonably necessary to any separate, legitimate business

  collaboration between the employers” and that “[n]aked no-poach and wage-fixing agreements are

  per se unlawful because they eliminate competition in the same irredeemable way as agreements

  to fix product prices or allocate customers.”23




  19
         Id.
  20
          See No More No-Poach: The Antitrust Division Continues to Investigate and Prosecute
  ‘No-Poach’ and Wage-Fixing Agreements, U.S. DEPT. OF JUSTICE (updated Apr. 10, 2018),
  https://www.justice.gov/atr/division-operations/division-update-spring-2018/antitrust-division-
  continues-investigate-and-prosecute-no-poach-and-wage-fixing-agreements (the “Update”).
  21
         Id.
  22
         Id.
  23
         Id.
                                                    19
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 20 of 35



         71.       As part of its investigation into unlawful no-poach agreements, in April 2018, the

  DOJ announced that it had entered into a settlement with several firms in the rail industry, who

  had entered into anticompetitive no-poaching agreements.24

         72.       In July 2018, Reuters reported that a group of state attorneys general were

  investigating whether fast-food restaurants, including Burger King, were “using ‘no-poach’ rules

  in franchise agreements to hold down wages and limit employee advancement.”25 The attorneys

  general stated that “[b]y limiting potential job opportunities, [no-poach] agreements may restrict

  employees ability to improve their earning potential and the economic security of their

  families[.]”26

         73.       As reported by the Labor Department’s Bureau of Labor Statistics, restaurant

  workers make a median of $9.81 per hour and $20,410 annually.27 According to The New York

  Times, “the prevalence of [no-poach] provisions has caused concern in some quarters that they

  may help explain the wage stagnation that has hit fast-food workers especially hard since the

  recession, even as the nation’s unemployment rate has decreased.”28 The New York Times further

  reported that “no-poach clauses are buried in contracts between the chains and franchisees, which



  24
          See Justice Department Requires Knorr and Wabtec to Terminate Unlawful Agreements
  Not to Compete for Employees, U.S. DEPT. OF JUSTICE (Apr. 3, 2018),
  https://www.justice.gov/opa/pr/justice-department-requires-knorr-and-wabtec-terminate-
  unlawful-agreements-not-compete.
  25
          Diane Bartz & Alana Wise, U.S. states probe fast-food franchise deals not to poach
  workers, REUTERS (July 9, 2018), https://www.reuters.com/article/us-usa-restaurants-probe/u-s-
  states-probe-fast-food-franchise-deals-not-to-poach-workers-idUSKBN1JZ2NX.
  26
         Id.
  27
         See id.
  28
       Rachel Abrams, ‘No Poach’ Deals for Fast-Food Workers Face Scrutiny by States, N.Y.
  TIMES, July 10, 2018, at B3
                                                   20
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 21 of 35



  are not obligated to tell workers about the provisions” and that “[w]orkers may not know they are

  subject to the restrictions until they try to take another job.”29

          74.     Given this media scrutiny, numerous attorneys general sent letters to various fast-

  food chains, including Burger King, seeking information about the no-poach provisions included

  in the chains’ franchise agreements. The letters informed the fast-food chains that no-poach

  agreements “limit[] potential job opportunities,” “restrict employees’ ability to improve their

  earning potential and the economic security of their families[,]” and “deprive other franchisees of

  the opportunity to benefit from the skills of workers” covered by such agreements.30

          75.     In July 2018, CNN Money reported that seven fast-food chains, including Arby’s,

  Auntie Anne’s, Buffalo Wild Wings, Carl’s Jr., Cinnabon, Jimmy John’s, and McDonalds, entered

  into an agreement with the Attorney General of the State of Washington in which they promised

  to discontinue the use of no-poach agreements in their standard franchise agreements.

  Massachusetts Attorney General Maura Healy said in a statement that no-poach agreements

  “unfairly limit the freedom of fast-food and other low-wage workers to seek promotions and earn

  a better living.”31

           E.     Burger King Agrees to Remove Its No-Hire Clause

          76.     In January 2018, the Washington Attorney General initiated an investigation into

  no-poach provisions in Burger King’s franchise agreements, including the No-Hire Clause.


  29
          Id.
  30
       Letter from Cynthia Mark, Chief, Fair Labor Div. Mass. Office of the Attorney General, et
  al.,               https://www.attorneygeneral.gov/wp-content/uploads/2018/07/2018-07-09-
  NPNH_Letter_Redacted.pdf (last visited Oct. 1, 2018).
  31
         Jackie Wattles, 7 fast-food chains agree to end ‘no-poach’ rules, CNN MONEY (July 12,
  2018), https://money.cnn.com/2018/07/12/news/companies/no-poach-fast-food-industry-wages-
  attorneys-general/index.html.
                                                     21
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 22 of 35



         77.     On September 13, 2018, the State of Washington filed an Assurance of

  Discontinuance entered into by BKC (the “AOD”) relating to alleged anticompetitive conduct,

  including entering into and enforcing the No-Hire Clause.32 According to the AOD, Attorney

  General Ferguson asserted that the No-Hire Clause constituted a “contract, combination, or

  conspiracy in restraint of trade” in violation of Washington antitrust laws.33

         78.     With regard to the AODs entered into by fast-food chains, including Burger King,

  Ferguson stated: The “goal is to eliminate no-poach clauses nationwide to benefit workers . . . No-

  poach provisions create a rigged system where businesses no longer have to compete for workers,

  putting downward pressure on wages nationwide. That’s wrong — and illegal.”34

         79.     As a result of the AOD, Burger King, among others, “must remove any language

  from existing contracts in Washington within 60 to 120 days” and “[a]t locations outside of

  Washington state, [Burger King] must remove no-poach clauses as contracts come up for

  renewal.”35

         80.     The Office of the Washington Attorney General described the anticompetitive

  effects of no-poach provisions such as the No-Hire Clause, stating “[b]ecause employees cannot

  move to another location within their corporate brand, their current location has less incentive to




  32
         See Burger King Corporation Assurance of Discontinuation, In re: Franchise No Poaching
  Provisions, No. 18-2-22877-8SEA (Wash. Super. Ct. Sept. 13, 2018).
  33
         Id.
  34
          Press Release, AG Ferguson secures end to no-poach provisions at eight more restaurant
  chains nationwide, WASH. STATE OFFICE OF THE ATTORNEY GENERAL (Sept. 13, 2018),
  https://www.atg.wa.gov/news/news-releases/ag-ferguson-secures-end-no-poach-provisions-
  eight-more-restaurant-chains.
  35
         Id.
                                                   22
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 23 of 35



  give them raises.”36     It further stated “economists believe that ‘no-poach’ clauses reduce

  opportunities for low-wage workers and stagnate wages.”37

         81.       Although BKC denied committing any antitrust violations, it entered into the AOD

  and agreed, among other things, to remove the No-Hire Clause from its standard franchise

  agreement.38 BKC also agreed to send a letter, including a proposed amendment to the franchise

  agreements, to franchisees with restaurants in the State of Washington.39 The letter informs

  Washington franchisees that BKC will no longer include any provisions that restrict the hiring or

  solicitation of employees in any new U.S. franchise agreement or renewal signed after the date of

  the AOD.40 It further states that BKC “will not enforce any such provisions in any of our franchise

  agreements in the U.S.”41

         82.       The Amendment to Franchise Agreements (the “Amendment”), which BKC agreed

  to provide to Washington franchisees, states that BKC “has determined that it is in the best interests

  of the franchise system to not enforce Section 5.K. of the Franchise Agreement” and that “Section

  5.K. is hereby deemed deleted from each Franchise Agreement and is of no further force or

  effect.”42 Appendix A to the Amendment provides the text to be deleted from Section 5.K. of the

  September 1, 2018 franchise disclosure document, i.e., the No-Hire Clause:




  36
         Id.
  37
         Id.
  38
         See Burger King Corporation Assurance of Discontinuation, supra note 32.
  39
         See id.
  40
         See id., Exhibit A.
  41
         Id.
  42
         Id., Exhibit B.
                                                   23
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 24 of 35



          K.     Interference with Employment Relations of Others

                 Neither BKC nor Franchisee will attempt, directly or indirectly, to
                 entice or induce, or attempt to entice or induce any employee of the
                 other or of another Franchisee of BKC to leave such employment,
                 or employ such employee within six (6) months after his or her
                 termination of employment with such employer, except with the
                 prior written consent of such employer.43

         ANTITRUST INJURY

         83.     Plaintiff disclaims the need to plead a relevant market for his antitrust claims

  because the anticompetitive conduct alleged herein constitutes a per se violation of the Sherman

  Act, 15 U.S.C. § 1.

         84.     In the alternative, Defendants’ anticompetitive conduct constitutes an unreasonable

  restraint of trade, which resulted in substantial anticompetitive effects in the market in violation of

  the Sherman Act, 15 U.S.C. § 1, under a “quick look” or “rule of reason” mode of analysis.

         85.     Plaintiff and members of the Class are current or former employees of Burger King

  restaurants.

         86.     Burger King franchisees compete with each other and with Burger King restaurants

  operated by BKC for labor and customers. Burger King franchisees are horizontal competitors

  with BKC and other Burger King franchisees.

         87.     Defendants and their co-conspirators participated as co-conspirators and performed

  acts in furtherance of the conspiracy alleged herein.

         88.     Defendants intended to restrain trade and actually restrained trade, in violation of

  Section 1 of the Sherman Act, 15 U.S.C. § 1, by entering into no-poach agreements, including the




  43
         Id., Exhibit B, Appendix A.
                                                    24
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 25 of 35



  No-Hire Clause described herein—and their conduct injured competition, Plaintiff, and members

  of the Class.

         89.      Defendants and their co-conspirators shared a conscious commitment to the

  common scheme designed to achieve the unlawful objective of eliminating competition for labor

  and suppressing wages, benefits, and employee mobility.

         90.      Rather than competing for labor as horizontal competitors typically would, BKC

  and its franchisees entered into no-poach agreements prohibiting BKC and its franchisees from

  hiring current and former (for a period of six months) employees from other Burger King

  restaurants, thereby eliminating competition for labor and suppressing wages, benefits, and

  employee mobility relative to the but-for world in which franchisees competed with each other

  and BKC for labor.

         91.      Defendants’ no-poach agreements included concerted actions and undertakings

  with its co-conspirators with the purpose and effect of: (a) artificially suppressing the

  compensation of Plaintiff and Class members at artificially low levels; (b) eliminating competition

  for labor between BKC and franchisees and among franchisees; and (c) restraining employees’

  ability to obtain advancement, better working conditions, higher compensation, and more

  substantial benefits.

         92.      Defendants entered into contracts, combinations, and/or conspiracies in restraint of

  trade in order to lower costs and increase profits for themselves and Burger King franchisees.

         93.      Defendants’ unlawful conduct has had a substantial effect on interstate commerce

  and a direct and adverse impact on competition in the United States.




                                                   25
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 26 of 35



         94.     The No-Hire Clause eliminated competition to the detriment of Plaintiff and Class

  members by depriving them of the chance to bargain for better job opportunities and terms of

  employment.

         95.     The harm not only reached employees who did or otherwise would have moved

  between Burger King restaurants, but extended to all workers employed at Burger King

  restaurants.

         96.     As a direct, intended, foreseeable, and proximate result of Defendants’ unlawful

  conduct, Plaintiff and members of the Class have been injured in their business and property, in

  violation of the federal antitrust laws, and have received lower compensation than they would have

  otherwise.

         97.     Absent Defendants’ and their co-conspirators’ anticompetitive conduct, Plaintiff

  and Class members would have reaped the benefits of competition.

         98.     The injury to Plaintiff and Class members is the type the antitrust laws were

  designed to prevent and directly flows from Defendants’ unlawful anticompetitive conduct.

         99.     There is no legitimate business justification for or procompetitive benefits of

  Defendants’ unreasonable restraint of trade.

         100.    Defendants are jointly and severally liable for the acts of their co-conspirators.

         FRAUDULENT CONCEALMENT AND TOLLING OF THE STATUTE OF
         LIMITATIONS

         101.    Any applicable statute of limitations has been tolled by Defendants’ knowing and

  active concealment of the conspiracy and conduct alleged herein. Through no fault or lack of

  diligence, Plaintiff and members of the Class were deceived and had no knowledge of Defendants’

  collusion through the No-Hire Clause and could not reasonably discover the collusion.


                                                  26
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 27 of 35



         102.    The very nature of Defendants’ conspiracy was secret and self-concealing.

  Defendants engaged in market manipulation that could not be detected by Plaintiff and members

  of the Class, and Plaintiff and members the Class did not have sufficient facts to put them on

  inquiry notice that there was a conspiracy between and among Defendants and Burger King

  franchisees.

         103.    Plaintiff and members of the Class had neither actual nor constructive knowledge

  of the pertinent facts constituting their claims for relief asserted herein. Plaintiff and members of

  the Class did not discover and could not have discovered through the exercise of reasonable

  diligence the existence of the conspiracy.

         104.    As alleged herein, Defendants’ collusion was material to Plaintiff and members of

  the Class at all relevant times. Within the time period of any applicable statute of limitations,

  Plaintiff and members of the Class could not have discovered through the exercise of reasonable

  diligence that Defendants and their co-conspirators were colluding to suppress wages, limit

  benefits, and/or restrict employee mobility, which Defendants fraudulently concealed.

         105.    Defendants knowingly, actively, and affirmatively concealed the facts alleged

  herein, including but not limited to the No Hire Clause, their collusion to suppress wages, limit

  benefits, and/or restrict employee mobility for employees of Burger King restaurants.

         106.    Plaintiff and Class members reasonably relied on Defendants’ knowing, active, and

  affirmative concealment.

         107.    Plaintiff and members of the Class did not discover and did not know of any facts

  that would have caused a reasonable person to suspect that Defendants and their co-conspirators

  were colluding to suppress wages, limit benefits, and/or restrict employee mobility.



                                                   27
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 28 of 35



         108.    For these reasons, all applicable statutes of limitations have been tolled based on

  the discovery rule and Defendants’ fraudulent concealment, and Defendants are estopped from

  relying on any statutes of limitations in defense of this action.

         CLASS ACTION ALLEGATIONS

         109.    Plaintiff brings this action pursuant to Federal Rules of Civil Procedure 23(a) and

  23(b)(2), and/or (b)(3) on behalf himself and the following nationwide class of those similarly

  situated:

                 All persons in the United States who are current or former
                 employees of a Burger King restaurant operated by Burger King or
                 a franchisee from at least 2010 forward (the “Class”).

         110.    Excluded from the Class are Defendants and their parents, subsidiaries, and

  corporate affiliates, officers, directors, employees, assigns, successors, and co-conspirators, the

  court, court staff, Defendants’ counsel, and all respective immediate family members of the

  excluded entities described above. Plaintiff reserves the right to revise the definition of the Class

  based upon subsequently discovered information and reserves the right to add Sub-Classes where

  appropriate.

         111.    The Class is so numerous that individual joinder of all potential members is

  impracticable. Plaintiff believes that there are at least thousands of proposed members of the Class

  throughout the United States.

         112.    Common questions of law and fact exist to all members of the Class and

  predominate over any issues solely affecting individual members of the Class. The common and

  predominating questions of law and fact include, but are not limited to:

                 a)      Whether Defendants entered into and engaged in unlawful contracts,

                         combinations in the form of trust or otherwise, or conspiracies, in restraint

                                                    28
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 29 of 35



                       of trade or commerce—in the form of the no-poach agreements, including

                       the No-Hire Clause described herein—in violation of Section 1 of the

                       Sherman Act, 15 U.S.C. § 1, et seq.;

                b)     Whether Defendants’ conduct constitutes a per se violation of Section 1 of

                       the Sherman Act, 15 U.S.C. § 1, et seq.;

                c)     Whether Defendants unreasonably restrained trade in violation of Section 1

                       of the Sherman Act, 15 U.S.C. § 1, et seq.;

                d)     Whether Defendants entered into contracts, combinations, and/or

                       conspiracies in restraint of trade in order to lower costs and increase profits

                       for themselves and Burger King franchisees;

                e)     Whether Defendants’ unlawful conduct suppressed wages, restricted

                       benefits, and/or restricted job mobility of Plaintiff and Class members;

                f)     The duration of the conspiracy;

                g)     Whether Defendants fraudulently concealed their conduct;

                h)     Whether the conduct of Defendants, as alleged herein, caused injury to the

                       business or property of Plaintiff and members of the Class;

                i)     Whether Plaintiff and members of the Class are entitled to declaratory

                       and/or injunctive relief and, if so, the nature and extent of such relief; and

                j)     Whether actual damages, costs, disgorgement, and/or treble damages

                       should be awarded.

         113.   Plaintiff’s claims are typical of the claims of other members of the Class because

  Plaintiff and all members of the Class share the same injury. As alleged herein, Plaintiff and



                                                 29
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 30 of 35



  members of the Class sustained damages arising out of the same illegal actions and conduct by

  Defendant.

         114.    Plaintiff is willing and prepared to serve the Class in a representative capacity with

  all of the obligations and duties material thereto. Plaintiff will fairly and adequately protect the

  interests of the Class and has no interests adverse to or in conflict with the interests of the other

  members of the Class.

         115.    Plaintiff’s interests are co-extensive with and are not antagonistic to those of absent

  Class members. Plaintiff will undertake to represent and protect the interests of absent Class

  members and will vigorously prosecute this action.

         116.    Plaintiff has engaged the services of the undersigned counsel. Counsel is

  experienced in complex litigation, will adequately prosecute this action, and will assert and protect

  the rights of, and otherwise represent, Plaintiff and absent Class members.

         117.    A class action is superior to all other available methods for the fair and efficient

  adjudication of this controversy. Plaintiff knows of no difficulty to be encountered in the

  management of this litigation that would preclude its maintenance as a class action.

         118.    Class action status is warranted under Rule 23(b)(3) because questions of law or

  fact common to Class members predominate over any questions affecting only individual Class

  members, and a class action is superior to other available methods for the fair and efficient

  adjudication of this controversy.

         119.    The Class may also be certified under Rule 23(b)(2) because Defendants have acted

  on grounds generally applicable to the Class, thereby making it appropriate to award final

  injunctive relief or corresponding declaratory relief with respect to the Class.



                                                   30
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 31 of 35



          120.    The interest of Class members in individually controlling the prosecution of

  separate actions is theoretical and not practical. The Class has a high degree of similarity and is

  cohesive, and Plaintiff anticipates no difficulty in the management of this matter as a class action.

          CLAIM FOR RELIEF

                                  COUNT ONE
                           VIOLATIONS OF SECTION 1 OF
                  THE SHERMAN ANTITRUST ACT, 15 U.S.C. § 1, ET. SEQ.

          121.    Plaintiff incorporates by reference and re-alleges each preceding paragraph as

  though fully set forth herein.

          122.    Plaintiff brings this claim on behalf of himself and the Class.

          123.    As alleged herein, beginning in at least 2010, Defendants entered into and engaged

  in unlawful contracts, combinations in the form of trust or otherwise, or conspiracies, in restraint

  of trade or commerce—in the form of the no-poach agreements, including the No-Hire Clause

  described herein—in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

          124.    Defendants engaged in anticompetitive behavior by entering into the no-poach

  agreements, including the No-Hire Clause described herein, and restricting labor competition

  between and among Defendants and franchisees, which unfairly suppressed wages, restricted

  benefits, and/or limited employee mobility.

          125.    Defendants’ contracts, combinations, and/or conspiracies unreasonably restrained

  trade in violation of the federal antitrust laws.

          126.    Defendants’ no-poach agreements, including the No-Hire Clause, included

  concerted actions and undertakings with their co-conspirators with the purpose and effect of: (a)

  artificially suppressing the compensation of Plaintiff and Class members at artificially low levels;

  (b) eliminating competition for labor between BKC and franchisees and among franchisees; and

                                                      31
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 32 of 35



  (c) restraining employees’ ability to obtain advancement, better working conditions, higher

  compensation, and more substantial benefits.

         127.      Defendants entered into their contracts, combinations, and/or conspiracies in

  restraint of trade in order to lower costs and increase profits for themselves and Burger King

  franchisees.

         128.      Defendants’ unlawful contracts, combinations, or conspiracies, in restraint of trade

  or commerce are per se violations of Section 1 of the Sherman Act, 15 U.S.C. § 1.

         129.      Alternatively, the anticompetitive combination, conspiracy, and/or agreement

  alleged herein resulted in substantial anticompetitive effects in the market in violation of Section

  1 of the Sherman Act, 15 U.S.C. § 1.

         130.      In the alternative, Defendants are liable under a “quick look” analysis where an

  observer with a rudimentary understanding of economics could conclude that entering into the no-

  poach agreements, including the No-Hire Clause described herein, would have an anticompetitive

  effect on customers, employees, labor, and markets in violation of Section 1 of the Sherman Act,

  15 U.S.C. § 1.

         131.      Defendants intended to restrain trade and actually restrained trade in violation of

  Section 1 of the Sherman Act, 15 U.S.C. § 1. Defendants shared a conscious commitment to the

  common scheme designed to achieve the unlawful objective of suppressing wages, restricting

  benefits, and/or limiting mobility for employees of Burger King restaurants.

         132.      The anticompetitive contracts, combinations, and/or conspiracies alleged herein

  unreasonably restrained trade, and there is no legitimate business justification for or

  procompetitive benefits of Defendants’ unreasonable restraints of trade. Any alleged



                                                    32
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 33 of 35



  procompetitive benefit or business justification is pretextual and/or could have been achieved

  through less restrictive means.

         133.    The anticompetitive contracts, combinations, and/or conspiracies alleged herein

  occurred within the flow of and substantially affected interstate commerce.

         134.    As a direct and proximate result of Defendants’ anticompetitive scheme and

  concrete acts in furtherance of that scheme, Plaintiff and members of the Class have been injured

  in their business and property by reason of Defendants’ violations of Section 1 of the Sherman

  Act, 15 U.S.C. § 1, within the meaning of Section 4 of the Clayton Act, 15 U.S.C. § 15.

         135.    Unless enjoined, Defendants’ anticompetitive contracts, combinations, and/or

  conspiracies will continue.

         136.    Plaintiff and members of the Class seek an injunction against Defendants,

  preventing and restraining the Sherman Act violations alleged herein. See 15 U.S.C. § 26.

         137.    Plaintiff’s and Class members’ injuries are of the type the antitrust laws were

  designed to prevent and are a direct result of Defendants’ unlawful anticompetitive conduct.

         138.    Pursuant to Section 4 of the Clayton Act, 15 U.S.C. § 15, Plaintiff and Class

  members are entitled to treble damages, costs, and attorneys’ fees for the violations of the Sherman

  Act alleged herein.

         PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, on behalf of himself and all others similarly situated, respectfully

  requests that this Court enter judgment against Defendants and in favor of Plaintiff and the Class,

  and award the following relief:




                                                  33
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 34 of 35



         A.        Certify this action as a class action, pursuant to Rule 23 of the Federal Rules of

  Civil Procedure, declaring Plaintiff as representative of the Class and Plaintiff’s counsel as counsel

  for the Class;

         B.        Declare Defendants’ conduct alleged herein violates Section 1 of the Sherman Act,

  15 U.S.C. § 1;

         C.        Permanently enjoin and restrain Defendants, their affiliates, successors, transferees,

  assignees, and other officers, directors, agents, and employees thereof and all other persons acting

  or claiming to act on its behalf from in any manner continuing, maintaining or renewing the

  conduct, contract, conspiracy, or combination alleged herein, or from entering into any other

  contract, conspiracy, or combination having a similar purpose or effect, and from adopting or

  following any practice, plan, program, or device having a similar purpose or effect;

         D.        Find Defendants jointly and severally liable for the acts of their co-conspirators and

  for the damages incurred by Plaintiff and the Class;

         E.        Award actual damages, costs, disgorgement, and/or treble damages under

  applicable law;

         F.        Award Plaintiff and members of the Class damages against Defendants for their

  violations of federal antitrust laws, in an amount to be trebled under Section 4 of the Clayton

  Antitrust Act, 15 U.S.C. § 15 (a);

         G.        Require Defendants to pay both pre- and post-judgment interest on any amounts

  awarded;

         H.        Award Plaintiff costs of suit, including reasonable attorneys’ fees and expenses,

  including expert fees, as provided by law; and

         I.        Direct any such further relief that the Court may deem just and proper.

                                                    34
Case 1:18-cv-24128-JEM Document 1 Entered on FLSD Docket 10/05/2018 Page 35 of 35



          DEMAND FOR JURY TRIAL

          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby demands a

  trial by jury on all issues so triable.

  Dated: October 5, 2018                             Respectfully submitted,
                                                     PODHURST ORSECK, P.A.

                                                     /s/ Peter Prieto
                                                     Peter Prieto (FBN 501492)
                                                     John Gravante (FBN 617113)
                                                     Matthew P. Weinshall (FBN 84783)
                                                     Alissa Del Riego (FBN 99742)
                                                     SunTrust International Center
                                                     One S.E. Third Ave., Suite 2300
                                                     Miami, Florida 33131
                                                     Phone: (305) 358-2800
                                                     Fax: (305) 358-2382
                                                     Email: pprieto@podhurst.com
                                                             jgravante@podhurst.com
                                                             mweinshall@podhurst.com
                                                             adelriego@podhurst.com

                                                     Joseph H. Meltzer
                                                     Kimberly A. Justice
                                                     Peter A. Muhic
                                                     Melissa L. Troutner
                                                     KESSLER TOPAZ
                                                     MELTZER & CHECK, LLP
                                                     280 King of Prussia Road
                                                     Radnor, PA 19087
                                                     Tel: (610) 667-7706
                                                     Fax: (610) 667-7056
                                                     Email: jmeltzer@ktmc.com
                                                             kjustice@ktmc.com
                                                             pmuhic@ktmc.com
                                                             mtroutner@ktmc.com

                                                     Attorneys for Plaintiff Jarvis Arrington and
                                                     the proposed Class




                                                35
